Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 46-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.

Claim Objections
Claims 42-44 are objected to because of the following informalities:  In the claims, please delete either each “moiety” or each “group” to avoid redundancy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 42-44 recite the broad recitation less than one hundred, and the claim also recites e.g. 99,98,97,96,etc. which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 34-40, 42, and 44-45 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by WO-2017/110647 to Urata et al. (The U.S. Patent Publication will be used for citations, US-2018/0371291).
As to claims 34 and 36-37, Urata discloses a coating/resin composition comprising a polyurethane having an ethylenically unsaturated group in the side chain (0052-0053) and comprises the reaction product of a polycarbonate polyol, a diisocyanate, and a hydroxyacrylate.  Urata discloses a polymer having urethane and carbonate linkages in the backbone and side chain unsaturated groups derived from the hydroxyacrylate (Polyurethane b1, 0051-0074, 0169-0174).
As to claims 35 and 40, Urata discloses an additional unsaturated polyurethane that have plurual unsaturated side chains are used in combination with the polycarbonate containing urethane (Examples 1-4) and further teaches di(meth)acrylate, tri(meth)acrylates, or tetra(meth)acrylates are suitable diluents (0125).
As to claims 38-39, Urata discloses the resin composition further comprises thiol functional crosslinkers, in particular, pentaerythritol tetrakis(3-mercaptopropionate) (formula vi, 0041).
As to claims 42 and 44, Urata discloses the polymer comprises the reaction product of a aliphatic polycarbonate polyol (R1, R2 = aliphatic), isophorone diisocyanate (R = aliphatic), and hydroxyethyl acrylate (R3, R4 – aliphatic) and the molecular weight of polyurethane is 1,000 g/mol and the ratio of hydroxy group to isocyanate group is ½ (0175).
As to claim 45, Urata discloses 50 parts by weight of the polycarbonate urethane acrylate and 50 parts by weight of the additional polyurethane acrylate (Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2017/110647 to Urata et al. (The U.S. Patent Publication will be used for citations, US-2018/0371291) in view of U.S. Patent Pub. No. 2006/0089453 to Pajerski.
As to claim 41, Urata discloses a coating/resin composition comprising a polyurethane having an ethylenically unsaturated group in the side chain (0052-0053) and comprises the reaction product of a polycarbonate polyol, a diisocyanate, and a hydroxyacrylate.  Urata discloses a polymer having urethane and carbonate linkages in the backbone and side chain unsaturated groups derived from the hydroxyacrylate (Polyurethane b1, 0051-0074, 0169-0174).  Urata discloses an additional unsaturated polyurethane that have plurual unsaturated side chains are used in combination with the polycarbonate containing urethane (Examples 1-4, 0117-0125).  Urata further teaches di(meth)acrylate, tri(meth)acrylates, or tetra(meth)acrylates are suitable diluents (0125).
Urata does not teach the claimed di(meth)acrylates).
Pajerski discloses crosslinking polyurethane resin compositions comprising a reactive diluent containing at least two polymerizable unsaturated double bonds, such as triallyl isocyanurate (0078).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add from 2 to about 30 weight percent of triallyl isocyanurate component of Pajerski to the resin composition of Urata lower the viscosity of the polymer, increase cure rate and provide solvent and impact resistance to the cured coatings (0077),

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


International Search Report
	The six X-references cited on the ISR are applicable to current claim 34, however, the references are not considered the closest prior art.  The references teach resin compositions comprising polymer/prepolymers with carbonate linkages and unsaturated pendent (side-chain) groups.  The references do not teach a urethane linkage.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763